                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICA,
            Plaintiff,

       vs.                                                 No. 07-10221-02-JTM

TYRONE L. ANDREWS
            Defendant.




                              MEMORANDUM AND ORDER


       This matter is before the court on defendant Tyrone Andrews’ Motion to Alter and

Amend (Dkt. 1109), which attacks his underlying conviction of various grounds,

including allegations of fraud by the trial judge. Since 2013, when his conviction was

affirmed on appeal (Dkt. 973), Adams has filed repeated motions attacking his conviction

collaterally. (Dkt. 1075, 1083, 1089). In its last Order, the court set forth the legal limits on

successive collateral attacks, denied Andrews’ request for relief, and refused to issue a

certificate of appealability. The court also observed that “[f]uture motions by defendant

which attack the validity of the underlying conviction may be resolved by summary

order referencing this Order and the Order of June 9.” (Dkt. 1109, at 2, also referencing

Dkt. 1084). The Tenth Circuit dismissed his appeal from this Order on January 8, 2018.

(Dkt. 1107).
       All of Andrews’ current arguments attack the validity of the underlying

conviction, and the court denies the motion for reasons stated in its earlier orders. The

court denies a certification of appealability for the reasons stated in its earlier orders and

the Tenth Circuit’s 2018 Order refusing a certificate.

       IT IS SO ORDERED this 17th day of June, 2019.




                                           s/ J. Thomas Marten
                                           J. Thomas Marten, Judge




                                              2
